Opinion by
Mb. Justice McCollum,
This is an action of ejectment in which the plaintiff claims to have the right of possession or title to a certain half lot of ground situate in the borough of Lewisburg, in the county of-Union and state of Pennsylvania. He bases his claim on his purchase at a sheriff’s sale, of the half lot which he alleges was held by Walls, Smith & Company as partnership property. The partnership of Walls, Smith & Company was dissolved, by the *229death of John Walls on June 5, 1891, and was then insolvent. The creditors of the firm obtained judgments against John C. Smith and G. W. Walls, surviving partners of Walls, Smith & Company, on their respective claims. Executions were issued on these judgments and levied upon the half lot which was sold by the sheriff to the plaintiff who received from him a deed of it in September, 1895. It appears that previous to the sale of the half lot to the plaintiff the Union National Bank obtained judgments against John C. Smith, George W. Walls and Isaac A. Kline, surviving partners of Walls, Smith & Walls, issued executions thereon and levied upon all the right, title and interests of John C. Smith and George W. Walls in the property in dispute, which interests were duly condemned and afterwards sold on a vend. ex. on May 11, 1895, to John W. Bucher, and was followed by a deed from the sheriff to the purchaser. These interests were sold as separate or individual interests and not as partnership property. It will thus be seen that the plaintiff claims title through John Walls, John C. Smith and George W. Walls, as copartners trading as Walls, Smith & Company, and the defendants claim through John Walls, John C. Smith and George W. Walls as individuals and tenants in common. Recourse to and a careful examination of the several deeds introduced on the trial by the parties to the suit has failed to convince us that Walls, Smith & Company held the half lot as partnership property. On the contrary the examination aforesaid, followed by a review of the long line of cases which pertain to the subject under consideration, has satisfied us that John Walls, John C. Smith and George W. Walls held it as tenants in common.
The twenty-six assignments of error occupying twenty-five pages in the paper-book of the plaintiff may be considered in their order. The assignments, from the first to the ninth inclusive, complain of error in overruling the plaintiff’s objections to the defendants’ offers in evidence of certain deeds, writs of scire facias, a certain judgment and execution against Walls, Smith & Company, a sheriff’s deed to John W. Bucher, and to show how the money, arising from the sale of the half lot to Bucher was appropriated. Upon a careful consideration of these assignments we find no error. The next assignments, from the tenth to the fifteenth inclusive, complain of the excerpts *230from the charge and the answers to the plaintiff’s first, third, fourth, eighth and ninth points. The remaining assignments relate to the answers to eleven points submitted by the defendants, which points were affirmed without qualification. We have carefully examined all of the assignments and the answers to them, and our conclusion is that no valid cause is shown for a reversal of the judgment. We therefore dismiss all the assignments.
Judgment affirmed.